Citation Nr: 1037782	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-23 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence sufficient to reopen the claim 
of entitlement to service connection for a psychiatric disorder 
has been received and, if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty in the United States 
Navy from September 1989 to November 1993.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision issued by the above 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that denied the reopening of the appellant's claim of entitlement 
to service connection for a psychiatric disorder.

In June 2010, a Board hearing was held at the RO before the 
undersigned.  A transcript is in the claims file.  As indicated 
in the transcript, the claims file was held open for 60 days for 
the submission of additional evidence.  However, no such evidence 
was ever submitted.  Therefore the case is ready for appellate 
review.

The issue of entitlement to service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and that issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied in 
an October 1996 rating decision; notice was given to the 
appellant, but she did not timely appeal the denial.

2.  The evidence received since the October 1996 rating decision, 
when considered with previous evidence, does relate to an 
unestablished fact necessary to substantiate the claim and, when 
considered together with the previous evidence of record, does 
not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The October 1996 rating decision that denied service 
connection for a psychiatric disorder is a final decision.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the Octoberber1996 rating 
decision is new and material, and consequently does serve to 
reopen the appellant's claim of entitlement to service connection 
for a psychiatric disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.301, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Board is granting the appellant's attempt to 
reopen the claim for service connection for a psychiatric 
disorder; the Board is granting in full the benefit (reopening of 
the claim) sought on appeal.  The issue of entitlement to service 
connection is being remanded.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist in relation to the reopening 
of the psychiatric disorder service connection claim, such error 
was harmless and will not be further discussed.

II.  The Merits of the Present Appeal

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The September 1982 Board decision, in which the appellant's low 
back disorder service connection claim was finally disallowed on 
the merits, is final.  38 C.F.R. § 20.1103.

The appellant's claim of entitlement to service connection for 
psychiatric disorder was originally denied in an October 1996 
rating decision issued.  The appellant was notified of that 
denial the next month, but she did not timely appeal.  The 
October 1996 rating decision, therefore, represents the last 
final action on the merits of the service connection claim for a 
psychiatric disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  
The October 1996 rating decision also represents the last final 
decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Thus, the Board will consider whether any of the evidence 
submitted since the October 1996 rating decision constitutes new 
and material evidence.

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to be 
considered "new and material," and define material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's 
claim for service connection for a psychiatric disorder was 
denied in essence because the evidence did not show that that 
condition was incurred in or aggravated by service; any new and 
material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether 
new and material evidence is submitted is also a jurisdictional 
test - if such evidence is not submitted, then the claim cannot 
be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  Proper analysis of the question requires a determination 
of whether the claim should be reopened and, if so, an 
adjudication on the merits after compliance with the duty to 
assist.

The evidence considered by the RO in making its October 1996 
decision included such evidence as the appellant's DD Form 214; 
service treatment records (STRs); the August 1994 VA Form 21-526; 
private and VA medical treatment records dated between 1994 and 
1995; and the report of the VA medical examination conducted in 
January 1994.  The evidence added to the record subsequent to the 
issuance of the October 1996 RO denial includes written 
statements from the appellant and her representative; VA and 
private treatment records dated between 1994 and 2005; the 
appellant's service personnel records; the report of a November 
1999 psychological evaluation; the report of a November 2007 VA 
psychiatric examination; and the transcript from the August 2010 
Travel Board hearing.

The appellant's STRs do not document a diagnosis of any 
psychiatric disorder.  In her quest to reopen his claim, the 
appellant has indicated that she is seeking service connection 
for a psychiatric disorder.  She has stated that he did not have 
a psychiatric disorder when she entered into service and that she 
was sexually assaulted and harassed in service which caused her 
psychiatric problems.  She provided similar statements when she 
testified at her August 2010 Travel Board hearing.  She described 
her current psychiatric problems.  The appellant also testified 
that she had testified in service at a hearing for a petty 
officer who had harassed her and that she had told others of the 
in-service assaults.

The Board notes that the appellant is competent to report that 
she experienced emotional distress.  See Buchanan v. Nicholson, 
451 F.3d 1331 (2006).  As previously noted, the credibility of 
the evidence is presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In addition, the November 2007 
VA examination report states that it is likely that the 
appellant's mental disorder symptoms began largely as a result of 
pre-service experiences and may have been exacerbated by stress 
incurred during her service.  Thus, the claims file now contains 
evidence of a current diagnosis of a psychiatric disorder that is 
related to the appellant's in-service experiences.  

In light of the fact that the Veteran has a current psychiatric 
disorder that may been caused by or aggravated by service, and in 
light of the fact that she is competent to testify as to 
continuity of her psychiatric symptomatology, this additional 
evidence shows that the psychiatric condition may be related to 
her service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, supra, at 1336.

The Board therefore finds that the evidence submitted subsequent 
to the October 1996 RO denial provides relevant information as to 
the question of whether the appellant incurred psychiatric 
pathology during her years of military service.  The Board finds 
that the evidence cited above constitutes new and material 
evidence sufficient to reopen the claim for service connection 
for a psychiatric disorder.  With the claim having been reopened, 
the service connection claim is addressed in the REMAND section 
which follows.


ORDER

The claim for service connection for a psychiatric disorder is 
reopened; to that extent only, the appeal is granted.

REMAND

A determination has been made that additional development is 
necessary with respect to the issues on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described below.

In view of the account given by the appellant of events that 
happened in service and of the medical treatment that followed, 
the Board will ask for the RO to attempt to develop the record 
further as will be explained below.  Regardless of whether 
additional records are obtained, the appellant should also be 
afforded a VA examination to determine if any diagnosed 
psychiatric disorder is traceable to her active military service.

The appellant is seeking service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), based 
on in-service sexual assault and harassment.  When a PTSD claim 
is based on in-service personal assault, evidence from sources 
other than the veteran's records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 C.F.R. 
§ 3.304(f)(3).

Additionally, evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  Id.

Furthermore, pertinent provisions of Manual M21-1MR specifically 
address the types of documentation that may be used to 
corroborate the occurrence of a stressor where the alleged 
stressor event is physical or sexual assault.  See Cohen, 10 Vet. 
App. at 128; M21-1MR, Part III, Subpart iv, Chapter 4, Section H 
(Change date August 2006); see also YR v. West, 11 Vet. App. 393, 
399 (1998).  A United States Court of Appeals for Veterans Claims 
(Court) case, Patton v. West, 12 Vet App 272 (1999), has 
highlighted the importance of the RO following the more 
particularized requirements delineated in the M21-1 for personal-
assault PTSD claims.  It is not clear that the AMC/RO has 
achieved the level of development required by the Court's holding 
in Patton.

The evidence of record indicates that there have been diagnoses 
of depression, major depressive disorder and PTSD.  Post-service 
records indicate that the appellant received mental health 
services from VA in October and November of 1993; during that 
treatment, the appellant described an in-service sexual assault.  
The evidence of record also contains written statements of the 
appellant describing various incidents of sexual harassment and 
assault that occurred while she was on active duty.  The 
appellant is service-connected for a gynecological herpes 
infection.  In her August 2010 Board testimony, the appellant 
identified other military personnel who were aware of her 
situation.  Furthermore, the appellant has stated that she filed 
complaints in service and testified at a hearing, but the RO has 
apparently not contacted the service department to ascertain 
whether any related information is available.  

In addition, no analysis of the circumstances of the last months 
of 1993 has been undertaken.  Consideration of the appellant's 
treatment for mental health problems shortly after her discharge 
from service must be considered on remand.


Furthermore, the appellant has received treatment for her 
psychiatric problems at private and VA facilities.  The evidence 
indicates that the appellant took pills in a suicide gesture 
shortly after her discharge from service and that she applied for 
treatment at the national Center for PTSD in Palto Alto, 
California.  In addition, the evidence of record indicates that 
the appellant has received VA Vocational Rehabilitation services.  
These records have not been included in the claims file.  VA is 
therefore on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
AMC/RO should obtain all of the relevant private and VA treatment 
records generated since November 1993 not already of record and 
associate said records with the claims file.

A veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111.  A pre-existing disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the evidence of record now contains conflicting 
medical evidence as to whether or not the appellant ever had 
spina bifida occulta or any associated spondylolisthesis.  Thus, 
the RO now needs to determine whether there is clear and 
unmistakable evidence that a low back disorder pre-existed the 
appellant's entry into active military service in September 1977.  
The RO also must determine whether, if any such condition did 
pre-exist service, there is clear and unmistakable evidence that 
the pre-existing disorder was not aggravated to a permanent 
degree in service beyond that which would be due to the natural 
progression of the condition.

On remand, the RO should obtain a medical opinion addressing 
these questions.  The duty to assist also requires medical 
examination when such examination is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, the appellant should be advised as to the evidentiary 
burden placed upon him in a case in which the presumption of 
soundness has been rebutted.  Readjudication on remand should 
reflect consideration of this theory, as well as all other 
applicable theories.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

1.  The AMC/RO must ensure that all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the 
implementing regulations found at 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent have been accomplished. 

2.  The AMC/RO must contact the appellant 
and obtain the names and addresses of all 
medical care providers (private, VA or 
other government) who have treated her for 
her psychiatric conditions since 1993.  
After securing the necessary release(s), 
the AMC/RO must obtain all associated 
records, including records from the 
National Center for PTSD in Palto Alto, 
California and the appellant's VA 
Vocational Rehabilitation records.  

3.  The AMC/RO should request from the 
appellant a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
sexual assaults/harassment during service.  
The RO inquiry should include possible 
sources listed in M21-1MR, part III.  The 
appellant should be advised that this 
information is vitally necessary to obtain 
supportive evidence of the stressful 
event(s) and that she must be as specific 
as possible because without such details an 
adequate search for verifying information 
cannot be conducted.

4.  Thereafter, the AMC/RO should request 
any supporting evidence from alternative 
sources identified by the appellant.  The 
AMC/RO should determine whether any of the 
individuals named by the appellant in the 
claims file as having knowledge of the 
alleged events can be located through VA or 
service sources.  If any of them can be 
located, the AMC/RO should offer to forward 
a letter from the appellant to such 
individuals for the purpose of obtaining a 
statement concerning their knowledge of the 
alleged stressful events.

5.  To the extent an attempt to obtain any 
of these records is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant should 
also be informed of the negative results 
and be given opportunity to secure the 
records.  

6.  The AMC/RO then should review the file 
and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance with 
the provisions of 38 C.F.R. § 3.304(f), 
with respect to whether the appellant was 
exposed to a stressor, or stressors, in 
service, and, if so, the nature of the 
specific stressor or stressors established 
by the record.  In reaching this 
determination, the AMC/RO should address 
any credibility questions raised by the 
record.

7.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the appellant for a VA 
psychiatric examination in order to 
determine examination to determine the 
nature, extent, onset date, and etiology of 
her claimed psychiatric pathology.  The 
claims file must be made available to and 
reviewed by the examiner.  Any studies 
deemed necessary should be performed.  An 
opinion in response to the questions 
below should be obtained even if the 
appellant does not report for the 
examination.

The examiner should consider the information in 
the claims file and the data obtained from the 
examination to provide an opinion as to the 
diagnosis and etiology of any psychiatric 
disorder found.  Specifically, the examiner is 
requested to delineate the in-service complaints 
related to a psychiatric symptoms and to provide 
an opinion as to whether it is as likely as not 
that any documented psychiatric disorder is 
related to symptoms or signs the appellant may 
have had prior to service, in service (September 
1989 to November 1993) or within one year of 
service separation.  Reference should be made to 
all service, private and VA medical evidence of 
record on those questions.  In particular, all 
pertinent psychiatric treatment reports from 1993 
to the present must be discussed.

a.  After reviewing the evidence of record and 
examining the appellant, the examiner should 
offer opinions as to whether any portion of 
the appellant's current psychiatric pathology 
pre-existed her entrance into active duty in 
September 1989, or rather reflects a pre-
existing defect; and if so, whether it is at 
least as likely as not that each pre-existing 
disorder was aggravated (increased in severity 
beyond the normal progression) by any incident 
of service.

b.  The psychiatrist should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:

i.  On the basis of the clinical record and 
the known development characteristics of 
the diagnosed psychiatric pathology, can it 
be concluded that any such currently 
diagnosed condition existed at the time of 
appellant's entrance onto active duty in 
September 1989?  

ii.  When is the first documented record of 
the existence of psychiatric pathology for 
the appellant?  Was this within one year of 
the appellant's service separation in 
November 1993?

iii.  Is the appellant's currently claimed 
psychiatric pathology etiologically related 
to any incident of service, or is the 
claimed pathology more likely due to some 
other cause or causes?

iv.  Is any portion of the appellant's 
current psychiatric pathology caused by 
some aggravation of a pre-existing or 
congenital psychiatric defect, if any?

v.  If the examiner finds that any 
psychiatric pathology clearly existed prior 
to the appellant's period of service, the 
examiner must state whether any such 
identified pathology worsened during the 
appellant's period of active military 
service (October 1989 to November 1993).  
If worsening occurred, the examiner should 
state whether it can be concluded with 
clear and unmistakable certainty that each 
pre-existing psychiatric disorder was not 
aggravated in service to a permanent degree 
beyond that which would be due to the 
natural progression of each such 
psychiatric disorder.

c.  In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply the 
standard of whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that the claimed disorder is 
causally or etiologically related to any 
period of the appellant's service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

d.  Note:  The term "aggravation" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

e.  Note:  As used above, the term "at least 
as likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.

f.  If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the physician should clearly 
and specifically so specify in the report, and 
explain why this is so.  

In this regard, if the physician concludes 
that there is insufficient information to 
provide an etiologic opinion without result to 
mere speculation, the physician should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the appellant's claimed 
psychiatric pathology.  See Jones v. Shinseki, 
23 Vet. App. 382 (2010).

8.  Upon receipt of the examination report, 
the AMC/RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the AMC/RO should refer the report 
to the examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.

9.  Thereafter, the AMC/RO should re-
adjudicate the claim on appeal.  The 
readjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories.

10.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


